Case 1:15-cr-00637-KAM Document 746 Filed 11/07/20 Page 1 of 1 PageID #: 24444




                                                                                   Reed Brodsky
                                                                                   Direct: +1 212.351.5334
                                                                                   Fax: +1 212.351.6235
                                                                                   RBrodsky@gibsondunn.com




  November 6, 2020


  VIA ECF

  The Honorable Kiyo Matsumoto
  United States District Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:    United States v. Greebel, S1 15 Cr. 637 (E.D.N.Y.) (KAM)

  Dear Judge Matsumoto:

  Mr. Greebel respectfully requests that the Court hold a hearing regarding his June 12, 2020
  objections to the Court’s Writs of Garnishment and to the Answers of Garnishees Merrill
  Lynch, Pierce, Fenner & Smith Incorporated and Charles Schwab Retirement Plan Services.



  Respectfully submitted,

  /s/ Reed Brodsky

  Reed Brodsky


  cc: All Counsel of Record (Via ECF)
